 

Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.1 Page 1 of 10 0

MILD ProSe 1 (Rev 3/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Lawrence & Temilynn Tate
308 San Antonio River Dr.
Adrian Michigan 49221

OF rite the fill name of each plaintiff who is filing this complaint.
Lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
pave with the fill list of names.)

Vv.
Select Portfolio Servicing

3815 S W Temple,
Salt Lake City, UT 84115

Orite the fidl name of each defendant who is being sted. ff the
names of all the defendants cannot fit in the space above, please
write “see atiached” in Hie space und attach an additional page
with the fill fist of names.)

 

Case.2:19-cv-12739

Judge: Cohn, Avern

MJ: Hluchaniuk, Michael J.

Filed: 09-19-2019 At 11:17 AM

CMP TATE V SELECT PORTFOLIO SERVIC!
NG (af)

Jury Trial: [-] Yes [] No
(check one)

Complaint for a Civil Case
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.2 Page 2 of 10

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

i. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name
Street Address

Lawrence M Tate

308 San Antonio River Dr

Adrian Lenawee

Michigan 49221

517-920-4501
LawrenceTate2019@comcasi.net

 

 

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title Gf known). Attach
additional pages if needed.

 

 

Defendant No. |
Name SPS Select Portfolio Servicing Inc.
Job or Title SPS Select Portfolio Servicing Inc.
af known)

Street Address 3815 S W Temple

 

City and County
State and Zip Code
Telephone Number

E-mail Address
(it known)

Defendant No. 2

Name

Job or Tithe
(if known)

Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address
(if known)

Salt Lake City

UT 84115

 

1-888-818-6032

 

Relationship. Manager@SPServing.com

 

 

 

 

 

 

 
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.3 Page 3 of 10

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

Defendant No. 3

Name

Job or Title
(if known)

Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
dif known)

 

 

Defendant No. 4

Name

Job or Title
(if known)

Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 

IL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. Ina diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check afl that apply)

Federal question ["] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

 
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.4 Page 4 of 10

MIED ProSe | (Rev 5/16) Complaint tor a Civil Case

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

ADA Americans with Disability Act and Fair Housing ACT
Accommodation, Transfer of Automatic Stay Protection Housing ACT .

If the Basis for Jurisdiction Is Diversity of Citizenship
I. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, frame)

 

is a citizen of the State of free)

 

b. If the plaintiff is a corporation
The plaintiff, frame) SPServicing ;
is incorporated under the laws of the State of (rune)
SPS , and has its principal place of business in the

 

State of (name) UTAH

(ff more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff)

2. The Defendant(s)

 

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of the
State of (name) . Orisa citizen of (forcvign
Nation)

b. If the defendant is a corporation
The defendant, fname) . 1s Incorporated
under the laws of the State of (Hue) _and

 

has its principal place of business in the State of (see)
. Oris incorporated under the laws of

 

(foreign nation) _, and has its principal place
of business in (name) ——__

 

(ff more than one defendant is named in the complaint, attach an additional
page providing the same information for cach additional defendant.)

 
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.5 Page 5 of 10

MIED ProSe E (Rev 5/16) Complaint for a Civil Case

HA.

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake-—is more than $75,000, not counting interest and costs of
court, because (explain):

$135,000 Plus Emotion Damages Original Value of home at 24243 Hopkins in Dearborn Heights
Michigan 49221

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. !f more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

We receive a letter from SPS Select Portfolio Servicing Inc. dated Aug 20 2019,

in regards to the letter of Lawrence M Tate, Terrilynn N Tate on issue of Closing on

our home at 24343 Hopkins in Dearborn Heights Mich 48125.

My Wife and myself (Terrilynn N Tate & Lawrence M Tate} DO NOT AGREE With TERMS !

We only Agree To Terms with the Following Below!

1.

the right to Fair Housing Act to receive an Accommodation -

FOR ANOTHER HOME IN MADISON TOWNSHIP MICHIGAN

Modification, Transfer under the ADA.

2.

We request the right to receive an Accommodation under the ADA for Modification, Transfer
for ancther home in our Area that we currently living in Madison Township in Lenawee County in Michigan.

The Fair Housing Act prohibits discrimination in housing and housing-related ...
Titles II and tl of the Americans with Disabilities Act prohibit discrimination.
httos:/Avww.hud.gov/program_offices/fair_housing_equal_opp/disability_main

Reasonable Accommadations and Modifications
https://(www.hud.gowprogram_offices/fair_housing_equal_opp/reasonable_accommodations_and modifications

Closing is to be Postpone untit Agreement Can be Reach in Court !

We have the right to Accommodation under the ADA for Modification, Transfer
for another home in our Area that we currently living in Madison Township in
Lenawee County in Michigan.
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.6 Page 6 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,

the amounts, and the reasons you claim you are entitled to actual or punitive money damages.
Americans With Disability ACT - Right of receive Accommodation - Modification Transfer for another Home in a Safe
resident Area of Lenawee County Michigan 49221 Plus Emotional Damages of $500,000

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) 1s not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, tf
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule I 1.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Lo nfbe fe hry
Date of signing: Sept 5 ,2019 Sept E WY%

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

 
 

 

Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.7 Page 7 of 10

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Additional Information:
Would Ask the High Court of Accommodate my Family an Experience Attomey in ADA Americans With Act and Real eal estat

 
Case 2:19-cv-12739-AC-MJH_ ECF No.1 filed 09/19/19 PagelD.8., ..Page,8 of

Js44 tRev. at 19)

The JS 44 civil cover sheet and the information contained hercen neither replace nor supplement the filing and service of pleadings or other papers as required by haw,
provided by local rules af court. This form, approved by the Judicial Contcrence al the
(SEF INSERE CTIONS ON NENT PAGE OF EHIS FORM

purpose of iniuating the civil docket sheet.

CIVIL COVER SHEET

10

EXCEPT its

inited States in September 1974, is required for the use af the Clerk of Court for the

 

fatAbrbé I. Arh a Tate
308 San Antonio River Dr.
Adrian Michigan 49221
(b) County of Residence ef First Listed Plaintitl

Lenawee Michigan

CE NCEPT IN ES PRAUINTIEF CASES)

51 $08 YEH?" shrran Vanwe. delfeess, and telephone Sinbers

313-549-2052

NODR.
THE TRACT

BBB B18-6652”

 

QE BRAN Servicing
3845 S W Temple,
Salt Lake City, UT 84115

County of Residence of First Listed Detendani

Utah

UN EOS PLUINTHR CASES ONLY,

OF LANDINVOLVED

IN LAND CONDE REXATION CASES. USE THE LOCATION OF

 

II. BASIS OF JURISBICTION tiicce un Wo
Oh gi:

Federal Question
CEN. Croveraatent

US. Gos eranient
Plaintut

LoS. Government
Refendan

O° Oe

Diversity
thdiccte Curzesisde

ine Hoy Gaity)

Nata Purtye

apat Parkes en dtenr Hh

 

or One Rex Outy)

thar Diversin Cases Ould

ree

i

Citizen of This State

Ciuzenod Another State

Citizen or Subject of a
Foreign Couniry

O: 0
3:

DEF

Oo

Incorporated a Principal Mace

IH, CITIZENSHIP OF PRINCEPAL PARTIES APhece ut A a Cie Bow for Plater}

aad Gre Hay for Defardanr)
PIF DEF

O;+ Os:

of Business In This Stag

lncorporated vad Principal Place

OO: We

of Business In Another State

O:

Toreign Nanion

Click here for; Soc.

Cle («6

ce vow

 

TORTS

FORFEITURE/PENALTY

BANKRUPTCY

OTHER STATI T FS

 

PERSONAL [INFCRY
310 Awphine

PERSONAL INAUCRY
C) 364 Personal Tayurny -
Product Liabiltty
(1) 367 Health ¢ ave
Pharmaceutical
Personal lajury
Product Liability
(1 368 Asbestos Persenal
Injury Product
fowbility
PERSONAL. PROPER ES
oO 370 Other Fraud
O S71 Truth in Lending
(1 380 Other Personal
Properts Oamage
Dass Properts Dame
Product Liability

T]625 Drie Related Seizure
of Property TP USC XST
J] 0 Oiher

[1422 Appeal 28 USC 15K
C423 Withdrawal
28 USC 157

(CJ 375 False Clams Ast

CU 376 Qui Tam 31 US¢
3729fan

C7 30 See Reapportionment

 

PROPERTY RIGHTS

CO 410 Antitrust

 

S20 Copyriehts

830 Patent

S25 Parent - Abbres jated
New Drug Applicution

KAO) Lraderark

H 430 Banks and Banking
450 Conpnerce
oO 460 Deportation
(] 478 Racketcer Influenced and

Cormipt Organizations

 

LAHOK

SOCTAL SECURITY

 

 

PRISONER PETITIONS

LJ 710 Fair Labor Standards
Act

C720 Labor Management
Relations

730 Ras wit Labor Act

7s! Family and Medical
Leave Act

(790 Otter Labor Litigation

 

CI 10 Land Condemnation
(J 220 boreetosure

230 Rent bouse & fb pectment
He Torts to Land

245 Ton Product | iabilits

(110 Insurance
(tsa Recevery of Overpaviment 7320 Assault, Libel &
Student [ans ry 340 Viarine
(C1 160 Stockholders’ Suits [_] 385 Motor Vehicle
362 Personal Larry -
[441 Voting
(F298 All Other Keal Property
}implovment

IV. NATURE OF SUPT tPicce ax
(J 120 Marine
(F) b30 Muller Act 31% Airplane Product
& bafoccement of Judgment Sander
H VoL Medicare Act r} 330 Jederal hinplevers’
i) scdides Veterans} i 445 Murine Product
Oo 133 Recovery of Overpayment Liability
im 10 Other Contract Produel | ability
bs 198 Contract Produet [iahitity 7] 3 Other Personal
Medical Malpractice
CIVIL RIGHTS
442) mplovment
443 Housing
Accenimadat ans
AGG Aimer. ww. Disabiines -
(ther

{ CONTRACT
rn
(10 Negetuble instrument Liabihts
[52 Recovery af Defitilted [hibits
of Veleran’s Benclits 350 Motor Vehicle
146 Franchise Tnyury
[ _ REAL PROPERTY
440 Other Ca] Rights
f ) f45 Aimer. «Disabilities -
448 blogatiott

 

liaheas Corpus:
(463 Alien Detainee
ys 1u Motions to Vacate
Seulenes
Cc] S30 General
(535 Death Penalty
Other:
S40 Mandarnus & Other
S30 Casal Rights
S35 Prison Conditan
EA s60 (wii Detainee -
Conditions of
Confinement

 

LJ te) binplovee Rourement
Income Security Act

SAT FILA (149511)
sé) Bhiagk Lung (241
S63 DIWC DIWW 40st gin
X#4 SSID) Tille X41
(ys65 RS! 40Sia

0 4K Consumer Credit

(0 485 Telephone Consumer
Protection Act

LD 90 Cabie Sat TV

CO &S¢ Securities Commoadines:
Jeaxchange

{2} 880 Other Statutory Actions

Ci Sed Avrosultunal Acts

 

FEDERAL TAX SUTTS

[I] 843 Environmental Matters

 

Caste Taxes (US. Plaintil
or Defendant)

(R71 IRS — Third Pare
26 0'SC 74a

 

INTMIGRA TION

 

462 Natunization Apoticatian
468 Other Immigration
Actions

 

 

CL] sus Freedom of Intonmauon
Act

(C] se6 Arbitration

C2 see Administrative Procedure
Act Review or Appeal of
Ageney Deewion

oO 980 Constitutianality of

State Statutes

 

 

V. ORIGIN tPiace an (W
} Original 2
Proceeding

Sa Oh Ais Giilvs
Removed from a
Stitle Court

Remanded from
Appellate Court

4 Reinstated or

Reopened

Oo 5 Transferred trom
Another District
Pspectpyyy

Transfer

Oo 6 Multidistrict
Litigation -

& Multidistrict
Litigation -
Direct Mile

 

Cite the COS. Civil Statute under which you are filing (Be nor cite jurisdictional statutes untess diversi:

Adrian Michigan 49221

 

CAUSE OF ACTION
ADA - Americans w

 

Briel description of cause:

ith Disability ACT

 

VIL REQUESTED IN (BB cue te tHis

[SA CLASS ACTION

DEMAND § $506,000

CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, FRG. P. JURY DEMAND: — fJves  []xu
VIE RELATED CASE(S)
FE ANY fave Materia d

JUDGI.

DOCKET NUMBER

 

DATE

SIGNATURE OF

ATTORNEY OF RECORD

 

FOR OFFICER USE ONLY

RECEIPT = AMOLN]

APPLYING TEP

JUpGr

MATT MUIDGI

 
Case 2:19-cv-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.9 Page 9 of 10
PURSUANT TO LOCAL RULE 83.11

1. is this a case that has been previously dismissed? [J Yes
if yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [] Yes
court, including state court? (Companion cases are matters in which Cl No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence. )

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :
ee eee eee eee eee eee eee ee ee

 
30070

20260

  
  

 

*N

 

Package

US Avil

*
Express

“ AL4b &4G8 Blue

 

 

 

 

r

V-12739-AC-MJH ECF No.1 filed 09/19/19 PagelD.10 “Pate 10°6F Fo

# O215

 

   

 

 

 

 

    
 

|

  

 

 

WED ~ 18 SEP AA
STANDARD OVERNIGHT

48226

DTW

TRAE

FedEs:.
was O148 8408 8142

66 DTWA

AN

1D $50248 17SEP19 Alea 568C! /SDme/ICRA

"ae Aap ered UU ie ace agp oat

® 4 ExpressPackage Sarvich -+eumeue Packager up to 504
, -Sachapat mt Me Baa we
Cate a, ef dee
ps CTC ECT
Senders SG fp
q anne phone __ og ée face faa ee me c eauan.
tena soe iy eee ol wae
a — Feds Prony owen 1m PecEs 23ay
SOMA My teres
@e aa Te gerenowe ~~ aometitoe rine
so Deke m.
4 5 dares I] Fugbs Standard Qvermght [7 Fada Express Saver
2 I acer eee Seri Inoary no ania Hrardor Dane tT asst ae
o E ¢ Stous op 5 Packaging tector ans ious hay z
* i” 7 Fanta Eovmopa* Lk . ( FadEx fel ;
2 Your Lateral Billing Reterence — Meneneewope’ 1, Faas Pant (7 fea Cite = Chom
a =
s 3 a ee 6 | Spacial Handling and Delivery Signature OptiCns Frames ones Sete Foils Serves Gone g
lac pee
tar day Cobwi
= Nema . Phone _ _ —.. > Sete tt tet Dear bake Kin Al 3 Foal Latta Saver 5
indwact Signature
~ 5 Compan ha Si Samus ef red 1-1 Girgot Signanare > trewaitintuy erp
g OEE Ls re zaeminnes  &
feeree Herne oom
Hold wonky. Dot spre cna Sogn goods? &
Adorase | RIMS MOT ant Dee ten must be tee: we
e ioe rat cow FO wena F Fed Ore - vn a
poker Loko Bbctat an 7 Mee BE a i
Andean _ _.. — [RES ae Oe mutate ) Carga Aucrett Only
Ut ae te ls cl ipeonan adn or for eartv wt sl vam thgbng vidTb Bie etme 7]
e Y Payment sive “4 “
My fate, 2P — = we

. = Se006r
[7 Rams ear
i Vad ew

TtedtCard = [ CasrvThack na

Tou: Packages Total Weip..

 

Ne Siew 5 «Fars BOMIU «eae EIS als PRUNE LL BSR

qe
